United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 20, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-11028
                        Conference Calendar



BILLY JOHN ROBERSON,

                                         Plaintiff-Appellant,


versus

JO ANNE B. BARNHART,
COMMISSIONER OF SOCIAL SECURITY,

                                         Defendant-Appellee.


                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:03-CV-1055-D
                       - - - - - - - - - -

Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

     Billy John Roberson appeals the district court’s remand

order pursuant to sentence six of 42 U.S.C. § 405(g).      The appeal

is DISMISSED for lack of an appealable final judgment.      See 28

U.S.C. § 1291; Sullivan v. Finkelstein, 496 U.S. 617, 623-31

(1990); Melkonyan v. Sullivan, 501 U.S. 89, 99-102 (1991).




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.